 In the Matter ofDAYTON,PRICE&COMPANY,LTD., AND MULLER&PHIPPS(ASIA),LTD.,EMPLOYERSandUNITED OFFICE AND PRO-FESSIONALWORKERSOF AMERICA,LOCAL 16, CIO,PETITIONERIn the Matter of DAYTON,PRICE&COMPANY,LTD., AND MULLER &PHIPPS(ASIA), LTD., E-Nrriox.RsandINDEPENDENT EMPLOYEESASSOCIATION or DAYTON, PRICE& COMPANY, LTD.,AND MULLER &PHIPPS(ASIA),LTD., PETITIONERCasesNos. 2-R-6921 and 3-R-6981, respectively.Decided April3,19!7Mr. Matthew Swerling,of New York City, for the Employers.Mr. Samuel M. Sacher,of New York City, for the CIO.Mr. Melvin M. Rein,of New York City, for the Independent.Mr. Robert J. Freehling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a consolidated hearing in thesecases was held at New York City, on October 2, 3, and 11, 1946, beforeBertram Diamond, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSDayton, Price & Company, Ltd., and Muller &- Phipps (Asia), Ltd.,herein separately called Dayton and Muller, respectively, and col-lectively called the Employers, are New York corporations, havingtheir principal offices and places of business in New York City.Muller, a manufacturers' foreign trade sales representative, is engagedin obtaining orders for products manufactured in the United Statesand in other countries at its approximately 30 branch offices locatedoutside the United States.Dayton, a wholly owned subsidiary ofMuller, is engaged in exporting products of the United States and of73 N. L. It. B, No. 25.149 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDCanada, and in serving directly as buying agent in the United Statesfor foreign concerns. Ill the course of its business, Dayton processesthe bulk of the sales made by Muller.During the 12 months pre-ceding the hearing, the Employers caused to be shipped to countriesoutside the United States products valued in excess of $1,000,000.The Employers admit and we find that each of them is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Office and Professional Workers of America. Local 10,herein called the CIO, is a labor organization affiliated with theCongress of Industrial Organizations, claiming to represent em-ployees of the Employers.'-Independent Employees Association of Dayton, Price & Company,Ltd., and Muller &- Phipps (Asia), Ltd., herein called the Independent,isa labor organization, claiming to represent employees of theEmployers.2III.TBE QUESTIONS CONCERNING REPRESENTATIONThe Employers refuse to recognize either the CIO or the Independ-ent as the exclusive bargaining representative of employees of theEmployers in the absence of Board certification.We find that questions affecting commerce have arisen concerningthe representation of employees of the Employers, within the mean-ing of Section 9 (c) and Section 2 (0) and (7) of the Act.IV.TI-niAPPROPRIATE UNITThe CIO and the Independent seek a single unit comprising, ingeneral, all office and clerical employees of the Employers at theirNew York City offices, excluding executives and supervisory em-ployees.aThe Employers contend that the office and clerical em-ployees of each corporation should constitute separate units.Theparties are also in disagreement with respect to employees in thejob classifications detailed below, whom the Employers and the In-'The CIO has waived any right to object to any election which nmv be held in the.instant pioccedvigs on the basis of any of the acts alleged as violations of Section 8 (1)and (3) of the Act in Case No 2-C-65672 At the lieu ing, the CIO submitted a motion, and an offer of proof in connection there-with, to exclude the Independent fiom participating in these pioccednigs and from appear-ing on the ballot in any election directed herein, on the ground that the Independent is acompanv-donunated union, and not a labor oiganieation within the meaning of the ActThe hearing officer denied the CIO's motion and ieiected its offer of proofIn the absenceof special circumstances, not lurid present, the Iloard customaiily- does not receive evi-dence of nntair labor practice chaigee at representation beatings, accoidingly, the hearingofficer's inlings are hereby upheldclatter of Grinnell Company of the Pacific, 71N. L R B 1370 , ofplatter of CrowniVorstedMills, Inc , 21 NL It 13 10283The unit contentions of the CIO and of the Independent appear above substantially asamended at the hearing. DAYTON, PRICE & COMPANY, LTD.151dependent would include in, and the CIO would exclude from, anyunit or unitsfound appropriateScope of unitThere has been no prior history of collective bargaining with re-spect to the employees involved herein.As previously noted, Mullerserves as a manufacturers' foreign trade sales representative, andDayton, a wholly owned subsidiary of --Muller, processes the bulk ofthe sales made by the latter corporation.Muller has about 21, andDayton has approximately 171, employees.The chairman of theboard of directors, president, vice president, and treasurer of Day-ton hold Identical positions in Muller, and the Employers occupyadjoining offices located at the same address in New York City.4Although the employees of each corporation usually handle onlythe work of their immediate employer, certain employees, such asswii.cliboard and dictaphoue operators, perform duties for both Em-ployers.It appears that the Employers maintain separate recordsand files, prepare separate pay rolls, and submit separate incometax returns.However, it further appears that the treasurer of bothcorporations, aided by a personnel assistant for Dayton and for Mul-ler, is in charge of personnel matters for both Employers, includingthe hiring and discharging of employees, and the establishing ofwage policies; that employees of both Employers are subject to thesame rules with respect to hours of work and other conditions ofemployment; and that virtually identical wage rates prevail foremployees of both Employers having similar job classifications. Inview of the foregoing, and on the entire record, we are of the opinionthat Dayton and Muller together constitute a single employer withinthe meaning of Section 2 (2) of the Act, and that their employeescomprise a single appropriate -unit for purposes of collective bar-gauung.Cognposition of unitWe come now to a discussion of the disputed categories of em-ployees :Secretary to the president and secrettgry to the treasurer:The CIOwould exclude the Employers' two secretaries, Rebecca Seidenstein andAnn Benjamin, herein called the secretary to the president and thesecretary to the treasurer, respectively, on the ground that they areconfidential employees.These individuals spend a portion of their time4Due to the present shortage of space, some employees of Dayton and of Muller arelocated in the sane rooms5 Cf3fatter of American National Bank and Ti mist Company ofCh2cago, 71 N L R B.503, andMatterof ShepherdTractorand EquipmentCo, 65 N L R B 3S 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDperforming substantially all the secretarial duties required by theseofficers.During the balance of their time, the secretary to the presidentworks in the cable department and the secretary to the treasurer prin-cipally handles claims problems. Inasmuch as the president and thetreasurer admittedly exercise "managerial" functions in the field oflabor relations, and inasmuch as they appear to rely on the individualsin issue to perform substantially all secretarial work incidental to thedischarge of these functions, we are of the opinion that the latter areemployed in a confidential capacity, and we shall, therefore, excludethe secretary to the president and the secretary to the treasurer fromthe unit."Department heads:The CIO contends that the Employers' depart-ment heads 7 should be excluded as supervisory employees.The Em-ployers' operations at their New York City offices are divided or-ganizationally into various departments, which include the purchasingsections, such as the India, Africa-Australia, Newfoundland-Iceland,Mexico, China-Asia-New Zealand, and South Africa departments, andthe miscellaneous office and clerical divisions, e. g., the accounting, con-tract, licensing, quotation, export management, traffic, billing, andsales promotion departments.The heads of these departments assignwork to, and are responsible for the output of, groups of approximately3 to 35 employees, and, in addition, are charged with the instructionand orientation of new personnel. The record discloses that, althoughthey spend a substantial portion of their time performing the same typeof functions as their fellow employees, the department heads are paidwages up to 50 percent more than the average received by the nexthighest paid employees in their respective departments; that they fre-quently grant employees time off for short periods; that they repri-mand employees for failure to attend to assigned tasks; that theyhave authority to direct employees to work overtime, for which pay-ment is made by the Employers; and that they are regarded by some oftheir fellow workers as the representatives of management in the de-partments.8Furthermore, the record indicates that, other than thedepartment heads, there is no intermediate supervision between thetreasurer, aided by his 2 personnel assistants, and the approximately171 office and clerical employees of Dayton and 21 such employees ofMuller.Under these circumstances, we are of the opinion that the de-partment heads are supervisory employees within the Board's usualdefinition of that term, and, accordingly, we shall exclude them fromthe unit.,8 CfMatter of S T.Johnson Company/,67 N. L R B 1330 ,Matter ofServel,Inc,65N. L R B.1067 , andMatter of Star Watch Case Company,61N L R B 13897This term,as used herein,embraces only those clerks glade 3 and buyers grade 3 whoare in charge of the Emplo3 ers' departments8The Employers'treasures testified that the department heads were acting beyond thescope of their authority in granting time off and in reprimanding employees.9 Cf.Matter of Union Underwear Company, Inc,63 N. L.R. B. 92. DAYTON, PRICE & COMPANY, LTD.153We find that all office and clerical employees of the Employers attheir New York City offices, excluding the secretary to the president,secretary to the treasurer, executives, department heads, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Dayton, Price & Company,Ltd., and Muller & Phipps (Asia), Ltd., both of New York City, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Sections 203.55 and 203.56, of National LaborRelations Board Rules and Regulations-Series 4, among the employ-ees in the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United Officeand Professional Workers of America, Local 16, CIO, or by Inde-pendent Employees Association of Dayton, Price & Company, Ltd.,and Muller & Phipps (Asia), Ltd., for the purposes of collective bar-gaining, or by neither.CiIAiRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.10Any participant in the election herein may, upon its prompt request to, and apps ovalthereof by, the Regional Director, haveits name removedfrom the ballot.